Order entered May 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01072-CR

                                EXZAYVIA COSBY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-01027-U

                                            ORDER
       The Court REINSTATES the appeal.

       On April 17, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On April 24, 2014, we received the reporter’s record of the hearing

conducted on our order. During the hearing, it was determined that the clerk’s record does not

contain a copy of the jury charge from the guilt phase of trial because it was not scanned into the

OnBase system after trial. The record further reflects that the parties agreed that the record could

be supplemented with an unsigned copy of the jury charge. A copy of that charge was not

included in the reporter’s record, but the judge indicated it would be included in a clerk’s record.

We have not yet received a supplemental clerk’s record containing the trial court’s findings or

the substituted charge. We have, however, received appellant’s brief.
       Accordingly, we ORDER appellant’s brief filed as of the date of this order.

       We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing the trial court’s written findings regarding

the substituted charge and a copy of the substituted charge.

       We ORDER Peri Wood, official court reporter of the 291st Judicial District Court, to

file, within FIFTEEN DAYS of the date of this order, a supplemental record containing State’s

Exhibit nos. 33, 34, 35, 36, 38, 39, and 138, CDs and DVDs.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; Peri Wood, official

court reporter, 291st Judicial District Court; Gary Fitzsimmons, Dallas County District Clerk; the

Dallas County District Clerk’s Office, Criminal Records Division; and to counsel for all parties.


                                                     /s/       LANA MYERS
                                                               JUSTICE